                                               2020-02-14 21 :58:21 (GMT)                  18667661678 From: Matthew Oppenheim




                                                                                             Oppenheim
                                                                            O+Z               + Zebrak, LLP

                                                                            Matthew .l . Oppenheim
                                                                            4530 Wisconsin Avenue NW I 5 th Floor
                                                                            Washington, DC 20016
                                                                            T: (202) 450-3958 l F: (866) 766-1678
                                                                            matt@Joandzlaw.com ! ·..vww .oandzlaw .com


February 14, 2020

                                                         ~~~vi;-~
VIA FACSIMILE

The Honorable John G. Koeltl
                                                    Ctut v/                    . ;1/y ~ $
United States Distiict Court
Southern District of New York                                        ~~,
500 Pearl Street                                                  ?/~,
New York, NY 10007

Re: Cengage Leaming, Inc., et al ,,. Does 1-48,                                           ~~
    S.D.N.Y. Case No. 20-cv-769-JGK
                                                                            ~  t/d-0         {,{)!, , ))- ? .
Dear Judge Koeltl:

        We represent Plaintiffs Cengage Learning, Inc ., Bedford, Freeman & Worth Publishing
Group, LLC, Elsevier Inc., McGraw Hill LLC, and Pearson Education, Inc . ("Plaintiffs") in the
above-referenced action. We write to request that the sealing order imposed in connection with the
Court's Order dated January 29, 2020 (" Order") be lifted.- On February 13, 2020, Plaintiffs served
Defendants at the email addresses provided to Plaintitis by payment processors , hosts, and
registrars and identified as associated with Defendants ' respective websites and accounts.
A ttacbed is a copy of Plaintiffs' Declaration of Service of Process, which Plaintiffs will file on the
ECF docket once available (or under seal on Febmary 18, 2020 if the ECF docket is not yet
available by the close of business).

                   Thank you for the Court's consideration of these requests.



                                                        Sincerely,
:.JSDC SUNY
DOCUM~NT
                                                        Is Matthe1v .I. Oppenheim
,..._ECTRO~~!C/:.,LL Y FiLED
n, , . . . , . .                                         Matthew J. Oppenheim
~~A~~F-,L- E_D_:--~-rr-
                     .. rr;;i:o·
-o:   Page2of14   2020-02-14 21 :58:21 (GMD   18667661678 From: Matthew Oppenheim



                                                Hon. John G. Koeltl
                                                 February 14, 2020
                                                            Page 2
-o:   Page 3 of 14                         2020-02-14 21 :58:21 (GMT)          18667661678 From: Matthew Oppenheim




                                    l.JNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF NEW YORK


              CENGAGE LEARNING, INC. , BEDFORD,
              FREEMAN & \VORTH PUBLISHING GROUP,
              LLC d/b/a MACMILLAN LEARNING , ELSEVIER
              INC. , MCGRAW HILL LLC, and PEARSON
              EDUCATION, INC. ,

                          Plaintiffs ,
                     V.


              DOE 1 d/b/a ALLEBOOKSVITAL.COM, DOE 2          Case No. 20-cv-769-JGK
              d/b/a ANLIFESTYLES .COM, DOE 3 dlb/a
              BLOGSHIRTS68 .CLUB, DOE 4 d/b/a
              BOOKDESKSHOP.COM, DOE 5 d1b /a
              BOSSIVA.COM, DOE 6 d/b/a
              DUPLANACA .COM, DOE 7 d/b/a
              DURANBOOKS.COM, DOE 8 d1b /a
              EBESTREADER.COM, DOE 9 dib/a
              EBOOK.ENGASTORE.COM, DOE l O d/b/a
              EBOOKCLOUDS.COM, DOE 11 d/b/a
              EBOOKLISTTOP .COM, DOE 12 d/b/a
              EBOOKSMARTLY.COM, DOE 13 d/b/a
              EBOOKSNOW.ORG, DOE 14 d/b/a
              EBOOKSPACES.COM, DOE 15 d.lb/a
              EBOOKSPOT.SHOP, DOE 16 d/b/a
              EBOOKSROCKET.COM, DOE 17 d/b/a
              ECOEBOOK.COM, DOE 18 d/b/a
              EDUPLIFY .COM, DOE 19 d/b/a
              EPERFECTEDU.COM, DOE 20 d/b/a
              ESTORESELECT.COM, DOE 21 d/b/a
              EVOMALLS.COM, DOE 22 d/b/a
              FRIDA YCOLLECTION.MYSHOPIFY.COM, DOE
              23 d;b/a GOGOODDISCOUNT.COM, DOE 24
              d/b/a HLSHIRT.COM, DOE 25 d/b/a
              HUNTERBUUK.COM, DOE 26 <lib/a
              INTELLEGANTMARKETS.COM, DOE 27 d/b/a
              IZIEBOOK.COM, DOE 28 d/b/a JENLION.CO ,
              DOE 29 d/bia JENWIND.CO, DOE 30 d/b/a
              JOLOSTORE.COM, DOE 31 d/b/a KA-
              SHOPP .MYSHOPIFY.COM, DOE 32 d/b/a
              KIWIBOOKCLUB.MYSHOPIFY.COM, DOE 33
              d/b/a MAGIC.ENGASTORE.COM, DOE 34 d/b/a
              NOAMALLS .COM, DOE 35 d/b/a


                                                        l
-o:   Page 4 of 14                                 2020-02-14 21 :58:21 (GMT)                 18667661678 From: Matthew Oppenheim




              OSCARMALLS .COM, DOE 36 d/b/a
              PAYVERSITYSTORE.MYSHOPIFY.COM, DOE
              37 d/b/a PRICEAIRSTORE.COM, DOE 38 d/b/a
              RITZTISH.US, DOE 39 d!b/a SHEELLAS .COM,
              DOE 40 d/b/a SMART-EDU-
              STORE.MYSHOPIFY.COM, DOE 41 d/b/a
              SOURCE4STUDENT.COM, DOE 42 d/b/a
              STINGMALL.COM, DOE 43 d/b/a
              STUDENTNCLASS.MYSHOPIFY.COM, DOE 44
              d/b/a STUDYHALLPRESS.COM, DOE 45 d/b/a
              TEESPOPS.COM, DOE 46 d/b/a
              TESTBANKKLICK.COM, DOE 47 d/b/a
              TOPBOOKS.ZIPLOMA.COM, AND DOE 48 d/b/a
              VALERlEHOPTOP.COM

                             Defendants.


                                      DECLARATION OF SERVICE OF PROCESS

                     I, Matthew J. Oppenheim, hereby declare as follows:

                      1.     Pursuant to the Court's Ex Parte Order issued on January 29, 2020, authorizing

              service by email, I caused (1) the January 29th Order, (2) the Complaint and Exhibits, (3) the

              Summons, (4) the Memorandum of Law in support of the Order to Show Cause, ( 5) the Declaration

              of Matthew J. Oppenheim and the exhibits thereto, (5) the Declaration of Dan Seymour and the

              exhibits thereto, (6) the Declaration of Richard Essig, (7) the Declaration of William Gadoury, (8)

              the Declaration of Kelly McCann, (9) the Declaration of Steven Rosenthal, (10) the Declaration of

              Jessica Stitt, and (11) the February 5, 2020 Order, to be served via email on February 13, 2020 on

              Does    1 -   48,    doing   business   as,   respectively,       allebooksvital.com,   anlifestyles.com,

              blogshirts68.club,    bookdeskshop.com,       bossiva.com,         duplanaca.com,       duranbooks.com,

               ebestreader.com, ebook.engastore.corn, ebookclouds.corn, ebooklisttop.com, ebooksrnartly .com,

              ebooksnow .org,      ebookspaces.com,    ebookspot.shop,          ebooksrocket.com,      ecoebook.com,

               eduplify.com, epe1fectedu.com, estoreselect.com, evomalls.com, fridaycollection.myshopify.com,

               gogooddiscount.com,     hlsb.irt.com, hunterbuuk.com, intellcgantmarkets .com, izicbook.com,

                                                                2
-o :   Page 5 of 14                                 2020-02-14 21 :58:21 (GMT)             18667661678 From: Matthew Oppenheim




              jenlion.co, jenwind.co, jolostore.com, ka-shopp.mysbopify.com,         kiwibookclub .myshopify.com,

              magic. engastore .com,     noamalls.com,       oscarmalls.com,       payversitystore .myshopify .com,

               priceairstore.com, ritzyish.us, sheellas.com, smart-edu-store.myshopify .com, source4student. com,

               stingmall. com,      studen tnclass .myshopify .com,        studyhallpress.com,      teespops.com,

               testbankklick.com, topbooks.ziploma.com, and valeriehoptop.com as follows :




                Doe 1 d/b/a allebooksvital.com                 a11ebooksvita1@gmail .com
                Doc 2 d/b/a anlifestyles.com                   vandoanbql@gmail.com
                Doe 3 d/b/a blogshirts68 .club                 admin@dahomedecor.com
                                                               blogshirts68@gmail.com
                                                               darnmanh891 @gmail.com
                                                               0528524276@kyguibang.com
                                                               hlteen86 )mail.com
                Doe 4 d/b/a bookdeskshop.com                   haniff_haslam@outlook.com
                                                               trakeembinta1ha@gmail.com
                Doe 6 d/b/a duplanaca.com                      support@ebookzoom.com
                                                               xuanmanbkhi53 8@gmail.com
                                                               supp ort@duplanaca.com
                                                               x lannet t mail.com
                Doe 7 d/b/a duranbooks .corn                   support@duranbook.com
                                                               liviarnace08huyjizxkkss@grnail.com
                                                               amnamrizvi@grnail.corn

                Doe 8 d!b/a ebestreader.corn                    bes treader. contact@gmail.com
                                                                muhdizhanl986@hotmail.com
                 Doe 9 d/b/a ebook.engastore.com                xuantruong2 lnd@gmail.com
                                                                ebook@engastore.com
                                                                linhdinh.utc@gmail.com
                                                                tieutientrieudo@gmail.com
                Doe 10 d/b/a ebookclouds.com                    ebookclouds.com@gmail.com
                                                                thienminh3 15 2 7 w. rmail. com
                 Doe 11 d/b/a ebooklisttop.com                  support@ebooklisttop.com
                                                                rn erssilviae48 l cv, mail.com
                 Doe 12 d/b/a ebooksmartly.com                  rafanbinw aseefw@gmail.com
                 Doe 13 d/b/a ebooksnow.org                     admin@ebooksnow.org
                                                                ebooksnowteam@gmail.com




                                                                 3
-o:   Page6of14                               2020-02-14 21 :58:21 (GMT)            18667661678 From: Matthew Oppenheim




             Doe 14 d/b/a ebookspaces .corn              ebookspaces .corn@grnail. corn
                                                         pinder37@grnail.com
                                                         brendadrnarsh@gmail. corn
                                                         motoquay@gmail.com
                                                         info@teescan.com
             Doe 15 d/b/a ebookspot.shop         ebookspot20 l 9@gmail.com
                                                 myfavoritethings02@gmail.com
            Doe 16 d/b/a ebooksrocket.com        info@ebooksrocket.com
                                                 allebookshophelp@gmail.com
            Doe 17 d/b/a ccoebook.corn           livingmistore l 987@outlook.com
                                                 Support@ecoebook.com
                                                 stevenhuvan@gmail. corn
                                                 laniejulieey98@gmail.com
                                                 vernitava1aried5vu@gmail.com
                                                 stackbettinaes'w'll@gmail.com
                                                 somcobienphap@gmail.com
                                                 doductai727 l 83@gmail.com
                                                 keybonner288156@gmail.com
                                                 trandinhnhung8 l 625@gmail.com
            ~----------------------------- kiethgabriella38v8@gmail.com
             Doe 18 d/b/ a eduplify.corn         muhdzainbinma1ik@hotrnail.com
             Doe 19 d/b/a eperfectedu.com        mohdsabilsadaqat@outlook.my
             Doe 20 dlb/a cstoreselect.com       harrisiq07@grnail.com
            ~ - - - - - - - - - - - - - - -----l
                                                 ·amwan 40 c mail.com
             Doe 21 d/b/a evomalls.com           support@evomalls. corn
                                                 payment@evomalls.com
                                                 chad6mlawrencc2zvub@yahoo.com
                                                 anhngo42914@gmail.com
                                                 vuongpham873942@gmai1 .com
                                                 dangle660 l 3@gmail.com
                                                 dinhly554724@gmail.com
                                                 hale34393 l@gmail.com
                                                 gregory9nlawrencel 1z3i@yahoo.com
                                                 michael0whowell27 diq@yahoo.com
                                                 ernest5yboyd2htl8@yahoo.com
                                                 lethattho598671 , · mail.com
             Doe 22 d/b/a                        ahrnadanwaribinzakaria@outlook.my
             fridaycollection.mysbopify .corn    fdaycollection .contact@gmail.com
                                                  ibrahimroslan0 1    mail.corn
             Doe 23 d/b/a gogooddiscount.com      support@gogooddiscount.com
                                                 mostafizur.riyad@gmai1.com
                                                  mohi 13234 mwin-777.net



                                                          4
-o:   Page7of14                                    2020-02-14 21 :58:21 (GMT)             18667661678 From: Matthew Oppenheim




             Doe 24 d/b/a hlshirt.com                         admin@dahomedecor.com
                                                              dahomedecors@gmail.com
                                                              vitakandace3 I 499 w, )mail.com
             Doe 25 d/b/a bunterbuuk.com                      jaliliman@outlook.my
                                                              hunterbook.main c. mail.com
             Doe 26 d/b/a intellegantrnarkets.com             sabek20020@gmail.com
                                                              bassil28 l l 968@gmail.com
                                                              banoramaalabour cvgmail.com
             Doe 27 d/b/a iziebook.com                        support@pizado.com
                                                              u ori · lutostars.com
             Doe 28 dlb/a jenlion.co
            1-D
              _ o_e_2_9_dlb
                        __la_J_·e_n_w_1·n_.d_ ._e_o_ _ _ _ _ _ _-1 _su£QQ_rt cv izado.com
              Doe 30 d/b/a jolostore.com                            support@jolostore.com
                                                                    kaolastore20192020@outlook.com
                                                                    vhtl40l2015@outlook.com
                                                                    weeweestore@gmail.com
                                                                    quynhlan 14697@gmail.com
                                                                    stevenhuvan@gmail.com
                                                                    snydertravis 1696 l@gmail.eom
                                                                    payment@rnbigshop.com
                                                                    phamphidiep253 02 7@gmail.com
                                                                    tranthoenminhl 965v@gmail.com
                                                                    levyburris340402@gmail.com
                                                                    dinhhungl l 1189@gmail.com
                                                                    baltimoreturleyjOjg@gmail.com
                                                                    lucasnjrusselllx@gmail.com
                                                                    tassinmcalpinjpk7@gmail.com
                                                                    domanhcuong630376@grnail.com
                                                                    bentleyewing3 78246@.grnail.com
                                                                    michelarzito@grnail.com
                                                                    zara 0yfos ter9n@grnail.com
                                                                    shottscarrithersgsdk@gmail.com
                                                                    mckaywitt42215@gmail .com
                                                                    eruifxb .654.55uyrdf@grnail.com
                                                                    chiasebucanh@gmail.com
                                                                    ro11insholder697933@gmail .com
                                                                    elainee garzaql3 e3@yahoo.com
                                                                    payment@shortsmenabc.store
                                                                    clayaoayu@yahoo.com
                                                                    peckcooley l 9989@gmail.com
                                                                    mcintyrecrane278748@gmail.com
                                                                    dawnspace l@gmail.com
                                                                    salascotton54037 cv :tmail.com


                                                               5
-o:   Page 8 of 14                                2020-02-14 21 :58:21 (GMT)              18667661678 From: Matthew Oppenheim




                                                             kozakrayner 1ijs@gmail.com
                                                             lexuanthuy56622 mgmail.com
               Doe 31 d/b/a ka-shopp. myshopify .com
                                                             nizarsaiddin72@outlook.com
                                                             azmeerkh m rmail.com
               Doe 32 d/b/a kiwibookclub .myshopify .com
                                                             kiwibookclub2 l@gmail.com
                                                             info.koala riot cvnmail.com
               Doe 33 d/b/a magic.engastore.com              wudqyz49@gmail.com
                                                             magic@engastore. com
                                                             xuantruong2 l nd@gmail.cofi?_. . ______________
               Doe 34 d/b/a noamalls.com                     contact l"Lnoarnalls.corn
               Doe 35 d/bia oscannalls .com                  contact@oscarmalls.com
                                                             zsell c .vnistock.com
               Doe 36 d/b/a
                                                             info .payversitystore@gmail.com
               payversitystore .myshopify. com
                                                             blizzardbooks a outlook.com
               Doe 37 d/b/a priceairstore.com                support@priceairstore.com
                                                             martastaggs6@gma.il .com
                                                             hollisspo twooddadon9d@gmail .com
                                                             bachtieu3 O@gmail.com
                                                             tamrafollandmaruska6lp@gmail.com
                                                             trongtrongbach@gmail.com
                                                             teayonual@gmail .corn
                                                             coryschwanbeckmarierdnps@gmail.com
                                                             cananhbachl l@gmail.com
                                                             violettepascullibruh2jid@gmail.com
                                                             salenathorne1lmasottim6pn@gmail.com
                                                             violatrasportomdorff2 Shmk@grnail. corn
                                                             maishagu terrnuthstamanddv9@grnail.com
                                                             lavemahosszicskcornO l 5@gmail.com
                                                             giongaibig@gmail.com
                                                             trongback l 222@gmail.com
                                                             norinecarvellmurzyckizpfu@gmail.com
                                                             goldenpuffettthomasesvz60i@gmail.com
                                                             linettewiesswillmerta2 l y@gmail.com
                                                             a1lietalamasmcquearyw7sg@gmail.com
                                                             annamariecolleykauahiracnr@gmail.com
                                                             teodorolabatchorlton5 ta@gmail.com
                                                             mollysthomase25@gmail.com
                                                             rudywaxkalbcrgm2wa@gmail.com
                                                             taunyasyonbotros6 7u5 5@gmail.com
                                                             winfrcdtebbcttsdiangelo 17 gxl@gmail .com
                                                             luciobodakfessendensyks@gmail.com
                                                             elwandateresabilel6te@gmail.com
                                                             davidellin matalkafi       ail.com

                                                              6
-o:   Page 9 of 14                            2020-02-14 21 :58:21 (GMT)         18667661678 From: Matthew Oppenheim




               Doe 38 d/b/a 1itzyish.us                 support@lcofifty.com
                                                        tanbd@rne.com
                                                        support@bohoodo.com
             ,_____ _ _ _ _ _ _ _ _ _ _ _ _ _ _____. ___5-upport@1intee.com
                Doe 39 d/b/a sheellas .com              support@librastylcs.com
                                                        victorianmendozag915@gmail. corn
                                                        hansonptylers060@grnail.com
                                                        margueritevfreeman 7 dzi4@yahoo .com
                                                        karinacrist88309@gmail .com
                                                        tiffanyedenfield I l 19@gmail.com
                                                        sandramarquez0223 @f.,1111ail.com
                                                        jackieharnilton842@gmail.com
                                                        j oleenellamae64 512 7@gmail.com
                                                        vanhngoailoai658@gmail.com
                                                        elveraramirez03 08@gmail.com
                                                        royalscott550@gmail.com
                                                        stephenygrad ys256@gmail.com
                                                        jasonredd0609@gmail.com
                                                        doaiminhkhoaitay87@gmail.com
                                                        taylorelisabeth36 l@gmail.com
                                                        wa1Iacewanda908@gmail .com
                                                        johnsonchantal48@gmail.com
                                                        brhmmcdnld@gmail.com
                                                        cmphienthanh l 589@gmail.com
                                                        ji11epottert49@gmail.com
                                                        deborahf1annel026@gmail.com
                                                        bentsuchimoto@grnail.com
                                                        jacobsewllacet@gmail.com
                                                        newmanchristina48@grnail.com
                                                        lorettaglovet5 l 3@grnail.com
                                                         trankimoanh41563@gmail.com
                                                        marymcgoughcrib@gmail.com
                                                         emcuaanhnhau5 8 7@gmail.com
                                                         tomase11oyda3 l 8@gmail.com
                                                         douthi tdennis2@gmail.com
                                                         cynthiabernabestraw@gmail.com
                                                         hammondtjera1ds6@gmail.com
                                                         chimong09 l 8@gmail.com
                                                         duoingonrnanh6 86@gmail. corn
                                                        jodimartin557@gmail.com
                                                         derrickpotts886@gmail.com
                                                         goodrnanyjanetteb2@gmail.com
                                                         marysmith0 l 2 l l 962@gmail.com
                                                         lez1eygarcia0528@gmail.com
                                                         chamelvaa ers02 a1 rmail.com

                                                          7
-o :   Page10of14                               2020-02-14 21 :58:21 (GMT)            18667661678 From: Matthew Oppenheim




                                                           lawsonydallase4 3@gmail.com
                                                           doamanhkhua969@gmail.com
                                                           janieconfortilair@grnail.com
                                                           celiabeatriz 1222@gmail.com
                                                           tonystuckert l@grnail.com
                                                           teresadavidname@gmail.com
                                                           danielrobinson5 848 3 9@gmail.com
                                                           merrittklein8230l@gmail.com
                                                           antunezeduardo l2@gmail.com
                                                           lawsonydallase7 5@gmail.com
                                                           careybeyah408@gmail.com
                                                            guerreroacaseys880@gmail.com
                                                            duyhoanghanh486@gmail.com
                                                           josepharrudalyric@gmail.com
                                                           vanhkhoaitay4768@grnail.com
                                                           wellsomabels9 I 3@gmail.com
                                                            kimber1eyluetta36128@gmail.com
                                                            damianreedl 022@gmail.com
                                                            kevinsaulsbeny4 77@gmail.com
                                                            edgarsw705@gmail.com
                                                            dungtaypha5189@gmail.com
                                                            bollymashbum 72@gmail.com
                                                            mccarthysealexi se3 91 @gmail. corn
                                                            carolinenasir445@gmai1 .com
                                                            me1issamwades@gmail.com
                                                            chrismangione 1229@gmail.com
                                                            hamptonbrubye5 l@gmail.com
                                                            p leasantsjeffrey93 8@gmail.com
                                                            thomasmurphy009974@gmail.com
                                                            embietsaodc 16 3 8@gmail.com
                                                            minnienpauls456@gmail.com
                                                            dianasgriffina585@gmail.com
                                                            renneesjeffersonb@gmail.com
                                                            chinh. ra tech rmail.com
              Doe 40 d/b/a smart-edu-
                                                           rnohamrnadahlan87@outlook.com
              store.myshopify.com
                                                           smartedu.contact c , mail.com
              Doe 41 d/b/a source4student.com
                                                           husainrasib _92@outlook.com
                                                            abeelbinmuzarnmilmuzammil c. mail.com




                                                            8
-o:   Page 11 of 14                             2020-02-14 21 :58:21 (GMT)         18667661678 From: Matthew Oppenheim




               Doe 42 d/b/a stingmall.com                support@stingmall.com
                                                         tuycthoang70488@grnail.com
                                                         gregoryfaustinijg3o@yahoo .com
                                                         tinlaichinhminh5@gmail. com
                                                         hoanghoang548037@gmail.com
                                                         hosonduong229513@gmail.com
                                                         yenphan7857l@gmail.com
                                                         hahuuhien32665 ci mail.com
                Doe 43 d/b/a studentnclass.myshopify.com books4kimi@grnail.com
              > - - - - - - - - - - - - - - - - ---+-I_n_fo_.StudentNClass@g~m_a_il_.c_o_m_ _ _ _ _ _____,
                Doe 44 d/b/a studyhallpress.com          info@studyhallpress.com
              ..___ _ _ _ _ _ _ _ _ _ _ _ _ _ __, ___studyhallpress@Tmail.com
                Doe 45 d/b/a teespops .com               suppo1t@teespops.com
                                                         vopban36l 15@gmail.com
                                                         hongkieu23 924@gmail.com
                                                         peggy6mhart21 gjv@yahoo .com
                                                         lehuongduong2984 77@gmail.com
                                                         datunhanrang@grnail.com
                                                          williamsnorma826@gmail.com
                                                         marcus4drichards2fpot@yahoo.com
                                                         stella2dgregmy2rysy@yahoo.com
                                                          harry4zshaw2xrnyr@yahoo.com
                                                         phuongpham52508@gmail.com
                                                          allenl bmendoza232yy@yahoo.com
                                                          tyler3vmills2co 7l@yahoo.com
                                                          tranlo4504 7@gmail.com
                                                          rhonda0dmeyer24d9w@yahoo.com
                                                          ve1ma3hhopkins2ooqj@yahoo.com
                                                          rnaureenaruizmwwbs@yahoo .com
                                                          c1yd~7zcar1son2iw9r@yahoo .com
                                                          nghiemngo47959@gmail.com
                                                          a1thur7 ddoug1as2djgf@yahoo.com
                                                         joanne3xstanley2 tfxx@y ahoo. com
                                                          francisco7wgriffith29xvo@yahoo.com
                                                          ronnie7bsnyder2go04@yahoo.com
                                                          darren9eford 1i05q@yahoo .com
                                                          constance0nsutton2o0m@yahoo.com
                                                          rodney 1qsantiago2by49@yahoo.com
                                                          eugene9fpeters 1bkqn@yahoo.com
                                                          tlorence3jgarner2 l p52@yahoo.com
                                                          brett6glove2aj2m@yahoo.com
                                                          vidau42907@gmail.com
                                                          nhieudemmoben@gmail.com
                                                          colleen0scurtis2i4sx@yahoo.com
                                                          kristi7xvas uez2rc0v l vahoo.com

                                                             9
o:   Page 12 of 14   2020-02-14 21 :58:21 (GMT)           18667661678 From: Matthew Oppenheim




                                tbile 11153 l@grnail.eom
                                gregory0wchaprnan2e5 zj@yahoo.com
                                mark3kknigh t25wxy@yahoo.com
                                giadanhnhanchung@gmail.com
                                rhonda2qmay2qhyr@yahoo .com
                                buihahai 168 l 93@gmail.com
                                claudial pjennings2nw8 l@yahoo.com
                                rnaycungtiecnuoi@gmail.com
                                annie3rnnichols29pwa@yahoo .com
                                thu1e875722@gmail.com
                                roitraitimtho@gmail.com
                                trangiahiep598678@grnail.com
                                jackarnedinarw4c l@yahoo.com
                                trinhlam33837@grnail.com
                                erin4zkelley2ntbz@yahoo.com
                                willie7ffisher21j5 l@yahoo.com
                                cody9vmunozl lrig@yahoo.com
                                leon 6nschultz2scwc@yahoo.com
                                vuongpham343924@gmail.com
                                velma l hhopkins2ooqj@yahoo.com
                                antonio7ikennedy2 l y9l@yahoo .com
                                yeutoquantrong@gmail.com
                                buivanhanh864696@gmail.com
                                andre6awamcr2e l z l@yahoo.com
                                lapnendaithu@gmail.com
                                da thuongtiende@gmail. corn
                                nguyentran34647@gmail.com
                                 victoriagettis8@yaboo .com
                                 thairnai253014@gmail.com
                                peteroray4eydx@y ahoo .com
                                 me1vin9sshelton 1ca4z@yahoo .com
                                 dongthoidantheo@gmail.com
                                 norma3xsims2wglo@yahoo.com
                                 lindsaynlucaslastq@yahoo.com
                                 do lores6 ggriffith2l49 7@yahoo.co m
                                 gene3 hberry2wv6w@yahoo .com
                                 dothienluong3132 l l@gmail.com
                                 adrian9ybarkerl wtj l@yahoo.com
                                 ryan2dhaynes2 Oqmg@yahoo.com
                                 bren t 1ialvarez2 l 9t5@yahoo .corn
                                 bangngo30 l694@gmail.com
                                jasrnine9rngrahamto@gmail.com
                                 allen3bmendoza232yy@yahoo.com
                                 vamanhmequay@gmail.com
                                  1reo-0bkim29thd cv. ahoo.com

                                 10
-o:   Page 13 of 14                                2020-02-14 21 :58:21 (GMT)             18667661678 From: Matthew Oppenheim




                                                              layla2agomez6s@gmail.com
                                                              diana9wwe1ls 1gb8f@yahoo.com
                                                              genel hberry2wv6w@yahoo.com
                                                              corey6boliver2nauo@yahoo .com
                                                              gene0jbenry2018x@yahoo.com
                                                              phillip5wwoods25 t79@yahoo .com
                                                              greg3ubyrd28s57@yahoo.com
                                                              ei1een61frazier2tw7r@yahoo.com
                                                              bruce3 ycruz2knzr@yahoo.com
                                                              faye4hspencer2fyen@yahoo.com
                                                              diepkieu567024@gmail.com
               Doe 46 d/b/a testbankklick.com
                                                              sales@testbankklick.com
                                                              testbank:klick a 1 mail.com
               Doe 47 d/b/a topbooks .ziploma.com             topbooks@ziploma.com
                                                              luutoan09 l 086@gmail.com
                                                              xuantruon t2lnd . ,mail.com
               Doe 48 d/b/a valeriehoptop.com                 info@valcriehoptop.com
                                                              jayscoUectioncontact@gmail.com
                                                              devon· acksonforever a: mail.com


                      2.      Defendants' email addresses above were provided to Plaintiffs by payment

              processors, hosts, and registrars and identified as associated with Defendants ' respective websites

              and accounts.

                      3.      I did not receive bounce-back emails or other messages reporting that my email

              described in paragraph 1 was undeliverable for aU of the email addresses associated with any

              individual Defendant.




                                                               11
-o:   Page 14 of 14                               2020-02-14 21 :58:21 (GMT)          18667661678 From: Matthew Oppenheim




                      I declare under penalty of petjmy that the foregoing is true and con-ect to the best my

             knowledge and belief.



               DATED: February 14, 2020

                                                    Isl .Matthew .J. Oppenheim

                                                    Attorneys for Plainttff,; Cengage Learning, Inc.,
                                                    Bedford, Freeman & Worth Publishing Group, LLC
                                                    d/b/a Macmillan Learning, Elsevier Inc., McGrmv
                                                    Hill LLC, and Pearson Education, Inc.




                                                              12
